Title: Lucy Cranch to Abigail Adams, 18 August 1787
From: Cranch, Lucy
To: Adams, Abigail


        
          Braintree August 18— —87
          My dear Aunt—
        
        I wrote you a few hasty lines, from Boston the Monday before Commencement, inclosing two news-papers which Mr Jinks was to carry, I went to Cambridge that afternoon: I heard in the evening that Calahan had arrived. I never hear of a ships arrival from London, but what I feel a mixture of pain with the pleasure, ’till we have got the Letters— I always tremble when they are opened. I never felt the sensation stronger than at that time, I had so many things to make me happy, that I trembled least I should hear something that would make me otherwise, the last we had heard from you was, that you was unwell.
        Cousin Charles went to Boston Tuesday Morning. I watched his face when he returned before he was half over the Common. it wore the same pleasing smile it ever does. I never felt happier than when he gave me a letter from his Mama—
        I hope your health is perfectly restored, before this. your anxiety for Mrs Smith was too powerful for your Nerves, and made you worse. we all rejoice with you, that she is so well over her illness—and that you have so fine a grandson.
        You will have so many accounts of Commencement that I shall have little left to say—but what others have said before me. it was impossible to have a finer day. it was so cold in the morning that the Men on the common were glad to clap there hands against their sides to warm them. the meeting House was not crowded so much as usial, it is said the assembly was the most respectable, that has been known for many years, every thing that belonged to our part went on with great regularity. we had a large company to dine yet we have had much more hurry with a small party. every thing was done at home, that could be— Tables and benches were made here, that there was nothing to be done at Cambridge but set the Tables which was done on Tuesday— what we had and all those matters Mama will inform you—
        I went to meeting all day. I think that the performances in general were better than ever I knew them—
        Your Son gained deservedly great applause—he spoke with great fire and energy, with a spirit that did honour to the Son of a Patriot and Statesman, had his Father heard him he would have felt young again.
        Tho’ Mr J.Q.A. resembles you more than either of your Children, yet I never saw the likeness so stricking as when he pronounced his oration. it was your mouth that smiled when he addressed the Ladies. it was your eyes that glistened when he bad his Classmates adieu—
        My Brother spoke better than I expected—as he is not naturally fluent. you will know the subject of his dissertation by the Newspapers,—they say too, that it should be remembered as an excuse for his encomiums, of the Defence of the American Constitutions that the Auther of that was his Uncle—
        
        No person presumes to say that Mr Freeman who also spoke an English Oration had an equal. perhaps it was because I felt more interested, and partial, that though Mr Freemans voice was more musical, and his action might, be more gracefull, yet his Oration did not give me so much pleasure, as Mr J.Q—A’s—
        Billy Smith is quite settled down in the family way Mrs Smith cannot boast of beauty— she has those more valuable qualifications of the heart which will be more lasting, and which enables her to make her husband happy and give pleasure to her friends—
        They live in Mr Gores House, which makes it very agreable to both families especially to Betsey Smith, who is now quite alone she is a fine Girl, and behaves with as much steadiness as possible she pays the greatest attention to her Father, and conforms in every thing to his wishes the family goes on with the same pleasing regularity it used to. Uncle has not recovered his spirits since my Aunts death. he is himself very unwell. he has a bad Leg—from scraping a peice of the skin off—
        You my dear Aunt are so continually loading me with favours, that I fear it will never be in my power to return them half. the will shall not be wanting— the Chints I think extremly beautiful, the Sandals are much too large. if the ribband had not come from England, and the dispotic title of fashion—anexed to it, I should think it was very ugly, one would think we had been rumageing the trunks of Mr Wibirds Grand-mother, we had thoughts of making him a present of it to tye up his gown—
        can you believe it Madam that this same good Gentleman, did not go to Commencement. you will not easily guess the reason, the very important reason—his Chaise was broke and he did not like to wear boots in warm weather:
        You have given us hopes my dear Madam that you will return next Spring, do not disappoint us. your return will add happiness to many, many hearts, among which will be hers who is with every sentiments of respect and / esteem, your obliged and grateful / Neice.
        Lucy, Cranch.
      